Citation Nr: 9910565	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for Paget's disease of 
the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran was an American Merchant Marine in oceangoing 
service during World War II; as the result of his 
participation in numerous voyages, his qualifying active 
service for VA purposes is as follows:  May 21 to June 21, 
1942; October 6 to November18, 1942; December 9, 1942 to 
March 13, 1943; May 7 to July 2, 1943; August 9, 1943 to 
January 5, 1944; March 1 to May 11, 1944; June 20 to August 
5, 1944; August 12-31, 1944; September 1-14, 1944; September 
22-30, 1944; and April 13 to June 8, 1945.  (See Section 401 
of Pub. L. No. 95-202, as implemented by 38 C.F.R. 
§ 3.7(x)(15).) 

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Seattle Regional 
Office (RO) August 1994 rating decision which denied service 
connection for residuals of a right knee injury and Paget's 
disease of the right hip.  The RO notified the veteran about 
this rating determination by letter in September 1994.  He 
failed to report for a hearing at the Seattle RO scheduled in 
October 1995 without any indication of good cause for his 
failure to appear, and he has not otherwise expressed a 
desire to reschedule that hearing.  Thus, the Board will 
proceed as though he has withdrawn his request for such 
hearing.  38 C.F.R. § 20.704(d).


FINDING OF FACT

No competent medical evidence has been presented linking any 
residuals of injury to the veteran's right knee and Paget's 
disease of the right hip to an in-service incident or trauma.





CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of 
entitlement for service connection for residuals of a right 
knee injury and Paget's disease of the right hip.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he sustained injury to his right 
knee and hip during active service aboard the M.S. ESSO 
AUGUSTA.  Specifically, he contends that this vessel struck a 
mine in June 1942, and that the resulting explosion threw him 
into a bulkhead and he landed on his right knee and hip.  He 
maintains that service-connection is now warranted for 
residuals of a right knee injury and Paget's disease of the 
right hip.

Before reaching the merits of the veteran's claims, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection are well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Id., 1 Vet. App. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
the event of Paget's disease, service connection may be 
established if the disability is manifest to a compensable 
degree within one year of separation from active service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disease in service there is required 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board notes that there are no World War II service 
medical records in this case relative to treatment furnished 
the veteran.  The RO has contacted officials of the U.S. 
Coast Guard and U.S. Public Health Data Center regarding any 
such records without success. 

When service medical records are unavailable, the Board's 
obligations to explain its findings and conclusions and 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

In support of his claim, the veteran submitted a copy of a 
service personnel record which shows that he was a survivor 
of a vessel, the M.S. ESSO AUGUSTA, that was damaged by a 
torpedo or mine on June 15, 1942.  His DD 214 shows that he 
had a period of active service aboard the M.S. ESSO AUGUSTA 
from May 21 to June 21, 1942.

Private treatment records reveal that the veteran's Paget's 
disease of the right hip area was discovered on intravenous 
pyelogram film in January 1986.  In December 1990, it was 
reported that X-ray examination of the right knee revealed 
degenerative joint disease.  It was noted that his right knee 
was asymptomatic.  An April 1993 record shows that he 
reported that that he had had trauma to his right hip in 
1942, and that he had experienced right hip and knee 
discomfort ever since.

On VA medical examination in April 1994, it was noted that 
the veteran walked with a limp and used a cane.  Examination 
revealed a slight pelvic tilt, an inch shortening of his 
right leg and moderate bowing of his right thigh.  Range of 
motion testing of the right hip was productive of pain.  The 
pertinent impressions were history of trauma to the right 
lower extremity during World War II and known Paget's disease 
of the right femur.

On VA medical examination in June 1994, the veteran reported 
that he had not had any significant right knee symptoms 
following the injury to his right knee in 1942.  He indicated 
that he twisted his right knee in 1980, jumping off a 
sawhorse and landing on a small block.  He reported that he 
had not sought any medical treatment for his right lower 
extremity from the end of World War II until 1982.  He 
indicated that he began to develop right hip pain in the 
early 1980s.  He also reported that he had twisted his right 
knee 10 days earlier while trying to get on a fast-moving 
escalator at Sears.  Examination of his right knee and hip 
revealed tenderness and loss of motion.  The pertinent 
impressions were history of Paget's disease affecting the 
right femur and possible tear of the right medial and lateral 
meniscus.

At his hearing in January 1996, the veteran testified that 
his right knee was injured when his ship, the M.S. ESSO 
AUGUSTA, struck a mine in June 1942 while coming into 
Norfolk, Virginia, and they were then towed into Sewell's 
Point.  He said he was hurt, but "spent the night just 
walking around. . . . I was hurting[.]  I stiffened up the 
next day."  (See transcript at pg. 8.)  He stated that after 
service he worked as a carpenter in construction, and once 
slipped off a roof, fell onto a plumberand broke a piece of 
plywood, but he incurred no additional injuries to his right 
knee or hip..  He also indicated that he was treated in a 
Portuguese hospital for a broken left ankle, a matter not 
here in issue.  He reported that he waited many years to file 
his VA claim because merchant seaman had not been afforded 
veteran status until recently.  He indicated that he had not 
sought medical treatment for his right knee and hip injuries 
until the 1980s.

At the January 1996 hearing, the veteran also submitted 
numerous documents in support of this claim, including copies 
of military articles and reference material pertaining to the 
M.S. ESSO AUGUSTA.  These documents show that the M.S. ESSO 
AUGUSTA was severely damaged by a drifting mine on June 15, 
1942, and that the veteran was a crewman aboardship at that 
time.

The veteran also submitted correspondence and a brochure from 
the Paget's Foundation, copies of VA regulations and pages 
from the 16th edition of the Merck Manual.  Also of record is 
a November 1995 statement from R. Mecklenburg, M.D., 
indicating that the veteran is under his care for Paget's 
disease of the bone as an outpatient at Virginia Mason 
Medical Center.  However, as this evidence does not 
specifically relate the onset of his residuals of a right 
knee injury and Paget's disease of the right hip area to his 
period of active service, it cannot itself satisfy the nexus 
element of a well-grounded claim.  Sacks v. West, 11 Vet. 
App. 314 (1998).

The Board is of the opinion that the veteran has not 
submitted evidence of well-grounded claims of service 
connection for residuals of a right knee injury and Paget's 
disease of the right hip.  Initially, it is observed that his 
testimony is competent evidence that he incurred injury to 
his right knee and hip while aboard the M.S. ESSO AUGUSTA in 
June 1942, especially in light of the fact that his service 
personnel records establish that he was a crewman aboard the 
vessel when it struck a mine on June 15, 1942.  See 
38 U.S.C.A. § 1154(b); Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1993) (a 
layperson may testify as to the physical manifestations of a 
disease or injury); Murphy, 1 Vet. App. at 81-82 (a lay 
person is competent to provide testimony regarding the 
occurrence of observable in-service events).

The veteran's claims fail because he has not submitted any 
competent medical evidence linking the residuals of his right 
knee injury and Paget's disease of the right hip to the in-
service injuries to his right knee and hip.  Specifically, 
while the April 1994 VA examination report shows an 
impression of history of trauma to the right lower extremity 
during World War II, this report does not show any findings 
pertaining to the residuals of the veteran's right knee 
injury or specifically relate the Paget's disease of his 
right hip to an in-service right hip injury.  Likewise, the 
most recent VA examination report does not establish such a 
relationship.  Rather, it shows that the veteran reported 
that he did not have any right hip pain until the 1980s, and 
that he injured his right knee in 1980.  In addition, the 
medical treatment records from Virginia Mason Medical Center 
demonstrate that he was not treated for right knee pain and 
Paget's disease of the right hip until 1986, more than four 
decades after his discharge from active service.  Moreover, 
they do not relate his right knee pain and Paget's disease of 
the right hip to any in-service right knee or hip injuries.  
At most, there is only the veteran's physician noting the 
history provided by the veteran.  This does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by an examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence).  See also Black v. Brown, 5 Vet. App. 177, 
180 (1993) (opinions that are based on history furnished by 
an appellant and that are unsupported by clinical evidence 
are of limited probative value.);  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Thus, a nexus between the veteran's 
residuals of a right knee injury and Paget's disease of the 
right hip and the in-service injuries to his right knee and 
hip has not been established.  While the Board is sympathetic 
to the veteran beliefs, his claims cannot be viewed as well 
grounded under these circumstances.  Caluza, 7 Vet. App. at 
506.

The Board has also has carefully the veteran's testimony 
regarding the etiology of his residuals of a right knee 
injury and Paget's disease of the right hip.  While his 
testimony concerning the in-service and post-service 
manifestations of these disabilities cannot be ignored, as he 
is competent as a layman to describe the symptoms as he has 
experienced them, see Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is a lay person, and is not competent to make a 
medical diagnosis or relate a medical disorder to a specific 
etiology or cause.  See Grivois v. Brown, 6 Vet. App. 136, 
140 (1994), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, he is not competent to provide the 
required nexus between his in-service injuries and the 
residuals of his right knee injury and Paget's disease of the 
right hip.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor.  However, application of the benefit-of-the-doubt rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where, as reported earlier, 
there is no competent medical evidence of record establishing 
that the veteran's residuals of a right knee injury and 
Paget's disease of the right hip had their onset during his 
active service.

In addition, the Board has thoroughly reviewed the available 
evidence concerning the veteran's combat merchant marine 
service during World War II.  As a result, it is readily 
apparent that, consistent with the circumstances of such 
service, he did in fact sustain some kind of in-service 
trauma to his right knee and hip area when his ship was 
damaged on June 15, 1942.  This concession is in keeping with 
the relaxation of the evidentiary requirements for 
adjudication of certain combat-related VA disability claims.  
38 U.S.C.A. § 1154(b).  Yet, this does not obviate the other 
requirements set out in Caluza, supra, (i.e., current 
disability and medical nexus); rather it relates only to 
incurrence or what happened in service.  See Wade v. West, 
11 Vet. App. 302, 305 (1998).  

Because the veteran's claims of service connection for 
residuals of a right knee injury and Paget's disease of the 
right hip are not well grounded, the VA is under no duty to 
assist him in further development of these claims.  
38 U.S.C.A. § 5107(a) (West 1991).  Likewise, the Board finds 
that the RO has complied with 38 U.S.C.A. § 5103 (a), and 
that the veteran has been advised of the evidence needed to 
complete his claims.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for residuals of a right knee injury is 
denied.

Service connection for Paget's disease of the right hip is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

